UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 06-7163



MICHAEL JOHN BROWN,

                                               Plaintiff - Appellant,

             versus


CYNTHIA HAROLD, Counselor; DR. TERRY S.
JENKENS,   Executive  Director,  CSB; MAYOR
OBENDORF, Mayor, Virginia Beach,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:06-cv-00287-RBS)


Submitted:    November 6, 2006            Decided:     November 20, 2006


Before MOTZ and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Michael John Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Michael John Brown appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000).           We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. Brown v. Harold, No. 2:06-cv-00287-RBS (E.D.

Va. June 8, 2006).        We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented    in   the

materials     before   the    court   and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                      - 2 -